Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
The amendment filed May 11, 2022 has been entered and considered as requested by the RCE submission of July 7, 2022. With the entry of the amendment, claims 1-15, 24 and 32 are canceled, claims 33-36 withdrawn, and claims 16-23 and 25-31 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-32, and the species of electroless plating in the reply filed on August 24, 2021 is acknowledged.

Claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021.
Specification
The objection to the disclosure because reference to specific claims should be removed from the specification is withdrawn due to the amendment of November 24, 2021 correcting this issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-23, 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2018/0057943) in view of Scolan (US 2015/0376483),  Watson, et al “Synthesis and use of a hyper-connecting cross-linking agent in the hole-transporting layer of perosvskite solar cells” (hereinafter Watson article) and  Scheve (US 4277593).
Claims 16, 17, 23: Tsukamoto describes a method of forming a metallic plating on a substrate (abstract, 0233-0230). The method includes providing a substrate, where the substrate can be a hydrocarbon based polymer with C-C and C-H and/or N-H bonds (note the various taught substrates which can include thermoplastics, including PMMA, polycarbonate, polyethylene terephthalate, which would have C-C and C-H, for example, 0107).  A primer compound can be provided on the substrate to improve adhesion, where the primer compound can include molecules with a plurality of C-C and C-H and/or C-N sites (note ABS resin for example, 0245-0249).  A chelating polymer can be applied to the primer compound, where the chelating polymer can include pre-synthesized polymer and can have a functional group capable of forming ligand bonds with metal atoms or ions, and can have N-H and/0r C-H sites (note 0084, 0113-0121-including amine groups, and note Compound X for the composition can be a polymer-0129-0130, with additional polymerizable group and interacting group, 0217-0227).  After application, the chelating polymer coating can be dried at room temperature to 220 degrees C (note 0102-0104).  Thereafter there is a curing (polymerization step) (0204-0210).  Thereafter, plating catalyst is dispersed in the chelating polymer coating that includes pre-synthesized polymer (0216-0228, 0235).  Thereafter, a metallic plating is applied to the polymer with catalyst by means of electroless plating, for example (note 0230-0236).
(A) As to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029). Furthermore, Watson article describes using azide group containing molecules to act to bind polymer to a substrate (so as a primer compound) with covalent bonding through insertion of nitrene radicals into C-H bonds of the polymer film (note figure 2, pages 19270-19271).   Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater variety of polymers and inorganic fillers, where the bonding is provided by the azide group, where the azide group decomposes to an active species which bonds to substantially any thermoplastic polymer under the influence of heat or UV radiation (column 9, lines 45-55), where heating for the bonding can be over the range of about 70 to about 350 degrees C (note column 11, lines 10-40), where there would be understood to be multiple azide groups used noting the amount of azide containing monomer used (note column 1, lines 55-60, column 8, lines 40-45, Example 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto to provide azides in the primer compound as suggested by Scolan, Watson article and Scheve with an expectation helping to further bond the chelating polymer layer to the substrate, since the substrate of Tsukamoto can be thermoplastic and have CH groups, for example, and the chelating polymer composition have CH and NH groups, and Scolan indicates how azides can help provide bonding to such groups and Watson article indicates how azides can be activated by UV radiation to generate reactive nitrene radicals, which readily insert into C-H bonds of material deposited on the functionalized surface (note page 19271), and Scheve further indicates how azides in a polymer can help bonding/coupling to thermoplastics with heat or UV treatment. Furthermore, as to there being covalent bonding with the substrate by C-H insertion and the primer compound having a plurality of C-H insertion sides and the covalent bonding of the chelating polymer to the primer with C-H and/or N-H insertion in the absence of in-situ polymerization, Scheve, from the amount of azide used would indicate using multiple sites and Scolan indicates how the azide would react with NH and CH groups, Watson article further describes using the azide groups for CH insertion, and Tsukamoto indicates to provide heating after application of the chelating polymer material and before an in-situ polymerization, where the heat can be overlapping the range taught by Scheve for bonding reaction with decomposition (indicated by Scolan as nitrene formation) and one of ordinary skill in the art would be suggested to optimize the temperatures to provide the desirable bonding, and such reaction with C-H and N-H groups would therefore give the covalent bonding and C-H and/or N-H insertion at insertion sites to the degree claimed since the same materials and conditions for such bonding as described in the specification as filed (note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23.
(B) Alternatively, as to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, as noted for claim 22, the primer and the pre-synthesized polymer can be applied to the substrate simultaneously.  The separate primer layer discussed for Tsukamoto can be optional, so the pre-synthesized polymer can be applied directly to the substrate (note 00245).  Furthermore, Tsukamoto describes that the presynthesized polymer material (Compound X) can be provided with two or more interacting groups (0116, 0123, 0129), where the interacting groups can include amino groups (N-H containing) and also an azide group (0121). 
Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029).  Furthermore, Watson article describes using azide group containing molecules to act to bind polymer to a substrate (so as a primer compound) with covalent bonding through insertion of nitrene radicals into C-H bonds of the polymer film (note figure 2, pages 19270-19271).    Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater variety of polymers and inorganic fillers, where the bonding is provided by the azide group, where the azide group decomposes to an active species which bonds to substantially any thermoplastic polymer under the influence of heat or UV radiation (column 9, lines 45-55), where heating for the bonding can be over the range of about 70 to about 350 degrees C (note column 11, lines 10-40), where there would be understood to be multiple azide groups used noting the amount of azide containing monomer used (note column 1, lines 55-60, column 8, lines 40-45, Example 1).  Scheve describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto to provide azide group containing compound simultaneously with the pre-synthesized chelating polymer where the azide acts to help bond the chelating polymer to the substrate as suggested by Scolan, Watson article and Scheve with an expectation helping to further bond the chelating polymer layer to the substrate, since the substrate of Tsukamoto can be thermoplastic and have CH groups, for example, and the chelating polymer composition have CH and NH groups, and can also have azide groups, and Scolan indicates how azides can help provide bonding to such CH and NH groups, Watson article further describes using the azide groups for CH insertion, and Scheve further indicates how azides in a polymer can help bonding/coupling to thermoplastics with heat or UV treatment and can be mixed in with polymer layers, and thus by providing an amount of the chelating polymers with azide groups, the described azide reaction bonding can have the polymer further bond to more of the chelating polymer and the substrate (noting the volume amounts of the Compound X used in Tsukamoto, not 0186, 0347), where it is not prevented that the chelating polymer and azide primer compound be the same material. Furthermore, as to there being covalent bonding with the substrate by C-H insertion and the primer compound having a plurality of C-H insertion sides and the covalent bonding of the chelating polymer to the primer with C-H and/or N-H insertion in the absence of in-situ polymerization, Scheve, from the amount of azide used would indicate using multiple sites, Watson article indicates how azides can be activated by UV radiation to generate reactive nitrene radicals, which readily insert into C-H bonds of material deposited on the functionalized surface (note page 19271), and Scolan indicates how the azide would react with NH and CH groups, and Tsukamoto indicates to provide heating after application of the chelating polymer material and before an in-situ polymerization, where the heat can be overlapping the range taught by Scheve for bonding reaction with decomposition (indicated by Scolan as nitrene formation) and one of ordinary skill in the art would be suggested to optimize the temperatures to provide the desirable bonding, and such reaction with C-H and N-H groups would therefore give the covalent bonding and C-H and/or N-H insertion at insertion sites to the degree claimed since the same materials and conditions for such bonding as described in the specification as filed (note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23 and also claim 22.
(C) As to the use of at least 10 azide groups on side chains of a core polymer chain (for claim 16) or the use of at least 40 azide groups on side chains of a core polymer chain (for claim 17), Scheve describes a relatively large amount of azide groups can be provided (note column 1, lines 55-60, column 8,lines 40-45) as part of the polymer, and where the azide is described on a side of a monomer used in forming a coupling polymer in Scheve (note column 1, line 65 through column 2, line 10), and polymer is provided that can be random type (note column 9,lines 40-50),and since the azide for bonding needs to decompose, the azide would be suggested to be on a side core of a core chain so as to keep the polymer from breaking up. Furthermore, Watson article describes using azide group containing molecules to act to bind polymer to a substrate (so as a primer compound) with covalent bonding through insertion of nitrene radicals into C-H bonds of the polymer film (note figure 2, pages 19270-19271).  Watson article also describes how azide functional groups can be used for cross linking reaction, where it is indicated that efficiency of the reaction (cross linking) can be increased by increasing the number of azide groups present on an agent, where the presence of more azides significantly increases the opportunity for creating points of hyper-connectivity (pages 19269-19270).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto in view of Scolan, Watson article and Scheve to optimize the amount of azide groups situated on side chains as claimed in order to provide desired bonding as suggested by Scheves and Watson article since it would be suggested to provide the azide groups as side chains on a core polymer chain as discussed above, and Scheves indicates a range of azide group amounts can be provided on the polymer chain for bonding from the amounts of azide group monomer that can be used to form the polymer, and Watson article indicates how azide group reactions can be increased with more azides, suggesting that the amount used would be a result effective parameter, with more azide groups giving more reaction/bonding, and one of ordinary skill in the art would optimize the amount used to get the desired bonding results, giving at least 10 or at least 40 azide groups on side chains as claimed.
Claims 18-21: Tsukamoto provides that the catalyst can be metal ions, which are reduced to metal by a reducing agent, where the metal ions can be Pd, Pt, Ni, Cu or Ag, (note 0223-0227, 0354).
Claim 22: For option (A) discussed for claim 16 above, it would also be expected that the primer compound would also be acceptably provided by coating simultaneously with the chelating polymer on the substrate, as Scheve indicates how coupling/bonding polymer with azides can provided (giving a polymer with azides) and describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2), and Tsukamoto provides that its chelating polymer (such as Compound X) can be provided with additional components in the layer of the chelating polymer (note 0187-0191), and this would at least help the chelating polymer bond with the substrate for the same reasons as discussed for claim 16 above, since the same reaction sites would be present, and Tsukamoto does not require there to be a separate primer layer (note 0244-0245, this is optional).  For option (B) discussed for claim 16 above, the features of claim 22 would be suggested as discussed with regard to option (B) above.
Claims 26-29: As to the molecular weight of the pre-synthesized chelating polymer, Tsukamoto indicates that the molecular weight is not particularly limited, and describes 1000-700,000 (understood to be in a weight that corresponds to Daltons) (0129), which would be inclusive of the weight of claims 26 and 27.  Furthermore, with the weight not particularly limited and examples given, it further would have been obvious to optimize the weight, giving the values in claims 26, 27 and also claims 28 and 29.  Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claim 31: As to the materials of claim 31, none of these would be required by Tsukamoto in view of Scolan, Watson article and Scheve, where Tsukamoto simply describes various polymers for the primer layer that do not required the features of claim 31, and the azide group would also not require these features.  Scheve does describe using a silane monomer, but the exact coupling agent of Scheve is not required, noting how simply azide groups can be added to a linker (as in Scolan), where for option (A) as discussed for claim 16 above, Tsukamoto’s primer can be ABS, for example, so the azide groups would be added to that, and for option (B) as discussed for claim 16 above, the azide groups can be attached to compound X polymer which does not require alkylsilane or silanol groups or the other features of claim 31.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Scolan, Watson article and Scheve as applied to claims 16-23, 26-29 and 31 above, and further in view of Jackson (US 4701351).
Claim 25: As to the pH of the electroless plating solution, Jackson describes providing electroless plating over a catalyst applied to a complexing polymer coating on a substrate, where the pH of the electroless plating solution can be 12.8, for example (note column 3, lines 30-55, claims 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukamoto in view of Scolan, Watson article and Scheve to use an electroless plating solution with a pH of 12.8, for example as suggested by Jackson with an expectation of predictably acceptable results, because Tsukamoto teaches electroless plating over a catalyst applied to a chelating/complexing polymer and Jackson teaches that for similar such electroless plating, a pH of 12.8 can be used.

Claims 16-23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 4701351) in view of Tsukamoto (US 2018/0057943), Scolan (US 2015/0376483), Watson, et al “Synthesis and use of a hyper-connecting cross-linking agent in the hole-transporting layer of perosvskite solar cells” (hereinafter Watson article)  and Scheve (US 4277593).
Claim 16, 17, 23, 30: Jackson teaches a method of forming a metallic plating on a substrate (column 1, lines 5-10).  The substrate can be a circuit board substrate, for example (column 2, lines 40-45).  A pre-synthesized chelating polymer is provided and applied to the substrate and can be a polyamine (such as polyethyleneimine, which would have C-H and N-H bonds), where this polymer would complex (form ligand bonds) with metal atoms/ions, where after the polymer is applied, a plating catalyst is dispersed in the pre-synthesized polymers (note column 1, lines 15-50, column 3, lines 30-60). Thereafter, metallic plating is applied to the pre-synthesized polymer by means of electroless plating, for example (column 1, lines 50-60, column 3, lines 40-60).
(A) As to using  a substrate of hydrocarbon based polymer containing C-C and either or both of C-H and N-H bonds, and use of a primer layer,
Tsukamoto describes a method of forming a metallic plating on a substrate (abstract, 0233-0230). The method includes providing a substrate, where the substrate can be a hydrocarbon based polymer with C-C and C-H and/or N-H bonds (note the various taught substrates which can include thermoplastics, including PMMA, polycarbonate, polyethylene terephthalate, which would have C-C and C-H, for example, 0107), and the system, with the substrate, can be used for making flexible printed circuits and multiple layered wiring substrates (0342, 0354) and used for forming wiring patterns (0080).  A primer compound can be provided on the substrate to improve adhesion, where the primer compound can include molecules with a plurality of C-C and C-H and/or C-N sites (note ABS resin for example, 0245-0249).  A chelating polymer can be applied to the primer compound, where the chelating polymer can include pre-synthesized polymer and can have a functional group capable of forming ligand bonds with metal atoms or ions, and can have N-H and/0r C-H sites (note 0084, 0113-0121-including amine groups, and note Compound X for the composition can be a polymer-0129-0130, with additional polymerizable group and interacting group, 0217-0227).  After application, the chelating polymer coating can be dried at room temperature to 220 degrees C (note 0102-0104).  Thereafter there is a curing (polymerization step) (0204-0210).  Thereafter, plating catalyst is dispersed in the chelating polymer coating that includes pre-synthesized polymer (0216-0228, 0235).  Thereafter, a metallic plating is applied to the polymer with catalyst by means of electroless plating, for example (note 0230-0236).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to use a substrate and primer layer as described by Tsukamoto with an expectation of providing desirable circuit/wiring pattern substrates and improved adhesion, since Jackson teaches using circuit board substrates, and applying a chelating polymer layer to bind catalyst before electroless plating, and Tsukamoto similarly indicates applying a chelating polymer layer to bind catalyst before electroless plating, where circuit/wiring patterns can be formed, and suggests using substrates such as PMMA, polycarbonate, etc. that can have C-H and C-C bonds, giving suggested substrates to use for the process of Jackson, and Tsukamoto also indicates how primer layers can be used to increase adhesion, where such primer layers can have C-H and C-N sites, for example.
(B) Additionally, as to the primer with the azide groups and the bonding as claimed, including in the absence of in-situ polymerization, Scolan describes using a primer (linker) layer on a substrate that can be polymer, where the primer layer is bonded to further material, where it is indicted that azides can be provided in the primer layer, where these form highly reactive nitrene functions that have high affinity for CH and NH groups of the further material to be coated (note figure 1, 0020-0029).  Scolan describes that the azide groups can form the nitrene functions with UV irradiation (0029). Furthermore, Watson article describes using azide group containing molecules to act to bind polymer to a substrate (so as a primer compound) with covalent bonding through insertion of nitrene radicals into C-H bonds of the polymer film (note figure 2, pages 19270-19271).    Scheve further describes coupling polymers formed with monomers with azide groups (column 1, lines 55-68), where the coupling polymers can bond to a greater variety of polymers and inorganic fillers, where the bonding is provided by the azide group, where the azide group decomposes to an active species which bonds to substantially any thermoplastic polymer under the influence of heat or UV radiation (column 9, lines 45-55), where heating for the bonding can be over the range of about 70 to about 350 degrees C (note column 11, lines 10-40), where there would be understood to be multiple azide groups used noting the amount of azide containing monomer used (note column 1, lines 55-60, column 8, lines 40-45, Example 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Tsukamoto to provide azides in the primer layer as suggested by Scolan, Watson article and Scheve with an expectation helping to further bond the chelating polymer layer to the substrate, since the  suggested substrate from Tsukamoto can be thermoplastic and have CH groups, for example, and the chelating polymer composition from Jackson have CH and NH groups, and Scolan indicates how azides can help provide bonding to such groups, Watson article indicates how azides can be activated by UV radiation to generate reactive nitrene radicals, which readily insert into C-H bonds of material deposited on the functionalized surface (note page 19271), and Scheve further indicates how azides in a polymer can help bonding/coupling to thermoplastics with heat or UV treatment. Furthermore, as to there being covalent bonding with the substrate by C-H insertion and the primer compound having a plurality of C-H insertion sides and the covalent bonding of the chelating polymer to the primer with C-H and/or N-H insertion in the absence of in-situ polymerization, Scheve, from the amount of azide used would indicate using multiple sites and Scolan indicates how the azide would react with NH and CH groups, Watson article further describes using the azide groups for CH insertion, and Tsukamoto indicates to provide heating after application of the chelating polymer material and before an in-situ polymerization, where the heat can be overlapping the range taught by Scheve for bonding reaction with decomposition (indicated by Scolan as nitrene formation), and would be suggested as acceptable to the material of Jackson as allowing a suggested drying as described by Tsukamoto and where Jackson also allows drying of the applied chelating polymer before catalyst applied (such as at 100 degrees C, note column 2, lines 65-88) and one of ordinary skill in the art would be suggested to optimize the temperatures to provide the desirable bonding, and such reaction with C-H and N-H groups would therefore give the covalent bonding and C-H and/or N-H insertion at insertion sites to the degree claimed since the same materials and conditions for such bonding as described in the specification as filed (note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)), and this would be in the absence of in-situ polymerization during these steps. This would also give the features of claim 23.  The features of claim 30 would also be provided as Jackson would provide no polymerization during the process.
(C) As to the use of at least 10 azide groups on side chains of a core polymer chain (for claim 16) or the use of at least 40 azide groups on side chains of a core polymer chain (for claim 17), Scheve describes a relatively large amount of azide groups can be provided (note column 1, lines 55-60, column 8,lines 40-45) as part of the polymer, and where the azide is described on a side of a monomer used in forming a coupling polymer in Scheve (note column 1, line 65 through column 2, line 10), and polymer is provided that can be random type (note column 9,lines 40-50),and since the azide for bonding needs to decompose, the azide would be suggested to be on a side core of a core chain so as to keep the polymer from breaking up. Furthermore, Watson article describes using azide group containing molecules to act to bind polymer to a substrate (so as a primer compound) with covalent bonding through insertion of nitrene radicals into C-H bonds of the polymer film (note figure 2, pages 19270-19271).  Watson article also describes how azide functional groups can be used for cross linking reaction, where it is indicated that efficiency of the reaction (cross linking) can be increased by increasing the number of azide groups present on an agent, where the presence of more azides significantly increases the opportunity for creating points of hyper-connectivity (pages 19269-19270).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson in view of Tsukamoto, Scolan, Watson article and Scheve to optimize the amount of azide groups situated on side chains as claimed in order to provide desired bonding as suggested by Scheves and Watson article since it would be suggested to provide the azide groups as side chains on a core polymer chain as discussed above, and Scheves indicates a range of azide group amounts can be provided on the polymer chain for bonding from the amounts of azide group monomer that can be used to form the polymer, and Watson article indicates how azide group reactions can be increased with more azides, suggesting that the amount used would be a result effective parameter, with more azide groups giving more reaction/bonding, and one of ordinary skill in the art would optimize the amount used to get the desired bonding results, giving at least 10 or at least 40 azide groups on side chains as claimed.
Claims 18-21: Jackson would indicate that the catalyst can be metal ions from the compounds of Jackson in solvent, where the metal ions can be Pd, Pt, Ni, Cu, Ag (column 1, lines 25-40).  Tsukamoto provides that the catalyst can be metal ions, which are reduced to metal by a reducing agent, where the metal ions can be Pd, Pt, Ni, Cu or Ag, (note 0223-0227, 0354), which would be expected to similarly act as the polymer in Jackson, as the Tsukamoto interacting group (with the catalyst) can be amin0 (0116, 0121), noting how Jackson provides a polyamine.
Claim 22: It would also be expected that the primer compound would also be acceptably provided by coating simultaneously with the chelating polymer on the substrate, as Scheve indicates how coupling/bonding polymer with azides can provided (giving a polymer with azides) and describes how the azide group containing material can be provided to bond with filler (clay) and polymer material mixed in with the filler  (note Example 2), and Tsukamoto provides how a chelating polymer (such as Compound X) can be provided with additional components in the layer of the chelating polymer (note 0187-0191), and this would at least help the chelating polymer bond with the substrate for the same reasons as discussed for claim 16 above, since the same reaction sites would be present, and Jackson does not require a separate primer layer, and nor does Tsukamoto require there to be a separate primer layer (note 0244-0245, this is optional).
Claim 25: Jackson describes how electroless plating can be provided at 12.8 pH, in the claimed range (column 3, lines 50-55).
Claims 26-29: As to the molecular weight of the pre-synthesized chelating polymer, Jackson gives examples of 1,000,000 and 325,000 (understood to be in a weight that corresponds to Daltons), for example (column 2, lines 40-45 and 64-66), indicating that high molecular weights, including those in the range of 26-29 can be used. Tsukamoto also indicates that the molecular weight is not particularly limited, and describes 1000-700,000 (understood to be in a weight that corresponds to Daltons) (0129), which would be inclusive of the weight of claims 26 and 27.  Furthermore, with the weight not particularly limited and examples given, it further would have been obvious to optimize the weight, giving the values in claims 26, 27 and also claims 28 and 29.  Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claim 31: As to the materials of claim 31, none of these would be required by Jackson in view of Tsukamoto, Scolan, Watson article and Scheve, where Tsukamoto simply describes various polymers for the primer layer that do not required the features of claim 31, and the azide group would also not require these features.  Scheve does describe using a silane monomer, but the exact coupling agent of Scheve is not required, noting how simply azide groups can be added to a linker (as in Scolan), where Tsukamoto’s primer can be ABS, for example, so the azide groups would be added to that.

Carmichael et al (US 2006/0263580) also notes how amines would be understood to form metal-ligand complexing with catalyst (note 0090). Klein et al (US 2017/0128365) describes azides forming covalent bonding with amines, for example (note 0261, 0266-0268).

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
As to the 35 USC 103 rejections, note the additional reference to Watson article.
The Examiner has reviewed applicant’s arguments, however, the rejections above maintained.  As to the use of Scolan, while it does not provide all features of the claimed primer compound, it does show how azide groups on a structure provide activated nitrene functions for CH or NH groups, and this is further supported by Scheve, which shows how azide groups have a similar effect in another polymer material, and this would suggest that azide groups could be attached to a polymer as in Tsukamoto for the beneficial bonding of a polymer with such groups (noting how Tsukamoto even describes providing azide groups on a polymer material, note 0129, 0121).  Additionally, the new reference to Watson article also indicates how azide groups can be used for covalent bonding with a polymer with nitrene insertion (note figure 2).  Similarly while Scheve does not describe all features of the polymer, it describes the desirable use of azide groups for bonding, where Scheve would describe bonding with a polymer material as well as an inorganic material (note column 9, lines 45-55), and thus is relevant and pertinent to the claimed invention.  Furthermore, the references being modified are Tsukamoto (or Jackson)—the primary references, and these would not be unsatisfactory for their purposes.  As to plating process conditions, Scheve would not be rendered unsatisfactory, as the rejection would provide the modification of Tsukamoto (or Jackson) to provide the polymer in Tsukamoto with the further azide side chain claimed, so the silane would not be needed.   Furthermore, as to the side chain and number of azide groups, as to the large number of azide groups, as discussed in the rejection, the Examiner notes the amount of azide group containing material in Scheve (column 1, lines 55-60, the mole ratios at column 8, lines 40-45, and the amounts of materials and exemplary mol. weight in Example 1 – note 1740 at column 12, lines 50-55), and the use of the azide for bonding, and all of this would indicate at least optimizing the amount of azide group present, giving values in the claimed range.  As well, Watson article would indicate how the amount of azide used can be considered a result effective variable/parameter. As to the azide group being formed as a side functional group of the polymer as a pendent group (note pages 7-9 of the amendment), rather than a side chain, the Examiner is of a position that a side chain would be suggested.  As shown in Scheve, the monomer used to provide the attaching of the azide group to be part of the polymer (note column 1, line 65 through column 2, line 10) has R groups (note R1, R2, R3) would be acceptably provided in oligomer form to the extent required for any side chain use – note column 2, lines 20-25 and 45-60, for example, with various relatively small number of repeating units, note (CHR)m, [-(CHR)x-O]n, (CH2-CH2O)5, for example.  These would all indicate the attached monomer chain with azide can be considered an oligomer as well, and would give a side chain off the main polymer.  As to motivation to combine, this would be suggested as discussed in the rejection, with the benefits of the bonding as suggested by the use of azides.  This response also applies to the rejections using Jackson as the primary reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718